Citation Nr: 0506109	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  99-21 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for chronic sinusitis.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from January 1951 to October 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  This case was previously before the 
Board in July 2003 when the Board remanded the issue of 
entitlement to service connection for chronic sinusitis for 
additional development to include a medical examination.  The 
veteran did not appear for the scheduled examination.  The 
Board proceeds with the appeal.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence possible for 
the equitable disposition of the veteran's appeal. 

2.  The veteran does not have a competent medical diagnosis 
of chronic sinusitis.


CONCLUSION OF LAW

Chronic sinusitis was not incurred in service, and is not due 
to a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran claims that he has chronic sinusitis as a result 
of a fractured nose in service.  On examination at entry into 
service in January 1951, the veteran's respiratory system, 
mouth, nose and throat, were all noted as normal.  Sick call 
treatment records show that he was treated in February 1952 
for complaints of sore throat.  In October 1953, the veteran 
was treated twice for complaints of cold and sore throat.  In 
November 1953, he sustained a simple fracture to his nasal 
septum.  A closed reduction of the fracture was performed and 
he was returned to duty.  He was treated again for cold and 
sore throat in January 1954.  Examination at separation in 
October 1954 noted normal nose and sinuses.

Private records of treatment have been obtained and 
associated with the claims file.  These do not show a 
diagnosis of sinusitis, or treatment for any chronic 
breathing condition.

In December 1997, the veteran was afforded a VA respiratory 
diseases examination.  He stated that he had trouble 
breathing at night, had insomnia, snored loud, and had apnea 
at high altitude.  He stated that he started having breathing 
problems after his nose was broken in the Navy.  He said he 
also had sinus trouble.  On physical examination, the 
examiner noted that the veteran had difficulty breathing out 
of his left nostril and the septum was deviated to the left.  
The diagnoses included chronic bronchitis with asthma-like 
disorder secondary to chronic sinusitis, and gastroespohageal 
reflux disease giving him his bronchitis and asthma-like 
problem. 

On VA examination of the nose and sinus in December 1997, the 
veteran noted his history of nasal fracture in service.  He 
related that he was subsequently operated on approximately 10 
years ago having undergone a septorhinoplasty for primary 
left-sided nasal obstruction.  The examiner noted that the 
veteran reported symptoms consistent with sinusitis 
approximately one time per week.  The nasal mucosa were noted 
on examination to be healthy appearing without any obvious 
purulent discharge or crusting, the oropharynx was within 
normal limits, and there was no sinus tenderness to 
palpation.  The diagnoses were:

1.	Persistent left-sided nasal obstruction, status post 
septorhinoplasty for traumatic nasal deformity.  
There is evidence of an anterior septal deviation, 
which may contribute partially to these symptoms.
2.	Possible chronic sinusitis, which may be contributing 
to the veteran's persistent nasal obstruction.

In July 2003, the Board remanded the veteran's claim for a VA 
examination and medical opinion to determine (1) whether the 
veteran actually had chronic sinusitis, and (2) if so, 
whether it was related to his residuals of a broken nose.  
Notification of the examination was sent to the veteran at 
his address of record, and an examination scheduled for March 
2004.  The veteran failed to appear for the examination, and 
did not provide any explanation for his failure to appear. 

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The veteran was notified of the information and 
evidence necessary to substantiate his claim for service 
connection for chronic sinusitis in the June 1998 rating 
decision, the August 1999 statement of the case (SOC), in a 
May 2001 letter, and in an October 2004 supplemental 
statement of the case (SSOC).  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In a March 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  Although the RO did not 
specifically ask the veteran to tell VA about any additional 
information or evidence that he wanted VA to try and get, the 
Board notes that in numerous communications with the VA, the 
veteran was repeatedly put on notice as to the need for any 
available evidence to be received by VA and associated with 
the claims file, whether the evidence was in his possession, 
obtained by him, or obtained by VA.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has made 
reasonable attempts to obtain all records of treatment 
identified by the veteran, including sending requests for 
information to medical providers at the addresses provided by 
the veteran.  To the extent that responses have not been 
received to several of these requests, the Board concludes 
the further attempts would be futile.  The veteran was also 
provided the opportunity to present argument and evidence in 
hearings before a hearing officer at the RO, and before a 
Veterans Law Judge.  VA provided the veteran with 
examinations in December 1997, and scheduled the veteran for 
an examination in March 2004 for which he did not appear.  
Notification of the examination was provided the veteran at 
his address of record, and the veteran was informed that it 
was important that he appear for the examination, and that 
failure to report for the examination may result in his 
appeal being denied.  VA cannot assist the veteran further in 
this regard without his cooperation.  The Board wishes to 
emphasize that, "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street."  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996). "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for service 
connection for chronic sinusitis.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim for service 
connection for chronic sinusitis was received in December 
1996, and initially decided by the RO in June 1998.  Only 
after this initial rating action was promulgated did VA 
comply with the provisions of the VCAA and provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim for service connection for 
chronic sinusitis, as well as what information and evidence 
must be submitted by the claimant, and what information and 
evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above and the claim 
was thereafter readjudicated by the RO in October 2004.  The 
Board therefore concludes that the failure to provide a pre-
AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on the issue of 
entitlement to service connection for chronic sinusitis.  
There would be no possible benefit to remanding the claim, or 
to otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Legal Criteria

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, an original compensation claim shall be 
considered on the basis of the evidence of record.  38 C.F.R. 
§ 3.655(b).  Under VA regulations, it is incumbent upon the 
veteran to submit to a VA examination if he is applying for, 
or in receipt of, VA compensation or pension benefits.  See 
Dusek v. Derwinski, 2 Vet. App. 519 (1992) (sustaining 
Board's denial of claim pursuant to 38 C.F.R. § 3.655).  As 
such, the Board will consider the veteran's claim for service 
connection for chronic sinusitis, based on the evidence of 
record.

The evidence does not show that the veteran has chronic 
sinusitis.  The VA examinations in December 1997, which are 
the only medical evidence to address this question, do not 
show a current diagnosis.  Although the veteran reported 
symptoms of sinusitis, the nasal mucosa were noted on 
examination to be healthy appearing without any obvious 
purulent discharge or crusting, the oropharynx was within 
normal limits, and there was no sinus tenderness to 
palpation.  The diagnosis was possible chronic sinusitis 
(emphasis added) meaning only that the examiner did not rule 
it out and diagnosis was "possible" based on the history 
given by the veteran.  As noted above, the Board attempted to 
resolve the question of whether the veteran actually had 
chronic sinusitis by scheduling the veteran for another VA 
examination; however, the veteran did not appear for the 
scheduled examination.  The Board must rely on the evidence 
of record, which only shows a diagnosis of possible chronic 
sinusitis without any clinical evidence of the condition.  
Therefore, the Board must conclude that a current diagnosis 
of chronic sinusitis is not shown by the medical evidence.  
Without evidence of a current disability, there is nothing to 
service connect.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 2002); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that he has chronic 
sinusitis or to establish that any chronic sinusitis was 
caused by a service connected disability.  In the regulations 
implementing the Veterans Claims Assistance Act of 2000, 
competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1)).  Further, 
competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The diagnosis of 
chronic sinusitis is beyond the range and scope of competent 
lay evidence contemplated by the applicable regulations and 
it is not shown that the veteran possesses the requisite 
education, training or experience to provide competent 
medical evidence.  As noted above, the competent medical 
evidence of record shows no current chronic sinusitis.  The 
preponderance of the evidence is against the claim, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2002).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for chronic sinusitis is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


